 Case 8:18-cv-01519-JAK-PLA Document 85 Filed 07/15/19 Page 1 of 1 Page ID #:3279

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    SA CV18-01519 JAK (PLAx)                                        Date     July 15, 2019
 Title       Kajeet, Inc. v. Qustodio, LLC.




 Present: The Honorable          JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

         Daisy Rojas and Andrea Keifer                                    Miriam Baird
                  Deputy Clerk                                     Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                Michael T. Cooke                                       Lowell D. Jacobson
                Richard A. Wojcio                                       Manish K. Mehta
                Jonathan T. Suder                                          Salil Bali
                                                                        Samuel J. Ruggio
 Proceedings:           MARKMAN HEARING

                        QUSTODIO, LLC’S SPECIAL MOTION TO STRIKE (DKT. 61)

                        QUSTODIO, LLC’S MOTION TO DISMISS FIRST AMENDED COMPLAINT
                        (DKT. 62)

The Markman hearing and the hearing on the Motion to Dismiss the First Amended Complaint (Dkt. 62)
(the “Motion to Dismiss”) is held. The Court provides the parties with a tentative ruling and permits
counsel time to review the ruling prior to giving their respective presentations.

The hearing resumes on the record. Counsel each give a presentation to the Court as to certain of the
claim terms and the Motion to Dismiss. The Court is inclined to grant Defendant’s Special Motion to Strike
(Dkt. 61) (the “Motion to Strike”) and grant-in-part and deny-in-part the Motion to Dismiss. The Court
takes the Motion to Strike, Motion to Dismiss, and Markman hearing UNDER SUBMISSION and will
issue a ruling. The tentative rulings are returned to the Clerk.

IT IS SO ORDERED.

                                                                                              :       49

                                                          Initials of Preparer   dr




                                                                                                  Page 1 of 1
